Citation Nr: 1329031	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-20 511	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for scars on the nose, forehead and right cheek currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for scars on the frontal scalp currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claims for increased ratings, a review of the record shows that the Veteran was most recently examined by VA in February 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last examination is over four year old and is therefore stale.  Moreover, the Veteran indicated on his substantive appeal that his scars resulted in facial disfigurement and he requested re-evaluation.  As the evidence seems to indicate that the Veteran's service-connected disabilities may have worsened since the most recent examination, the Board finds that a new examination is necessary to fully and fairly assess the merits of the claims.  38 U.S.C.A. § 5103A(d) (West 2002).

Associated with the claims file are VA outpatient treatment dated through September 2009.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after September 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since September 2009.

2.  The Veteran should be scheduled for a VA examination to ascertain the current nature, extent and severity of his service-connected scars on the nose, forehead, right cheek, and frontal scalp.  All required tests should be performed, if necessary.  The examiner is requested to provide a detailed review of the history, current complaints, and the nature and extent of the Veteran's service-connected scars.  This must include a description of the location, size, and appearance of each scar, to include commenting on any symptomatology or functional impairment associated with the scarring.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be noted in the report.  The examiner should include findings consistent with the rating criteria for scars in effect prior to October 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  

3.  Then, readjudicate the issues on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


